             Case 1:18-cv-11940-AT Document 65 Filed 01/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CASA EXPRESS CORP,

                               Plaintiff,

        v.                                                Case Nos. 18-cv-11940 (AT)
                                                                    19-cv-3123 (AT)
THE BOLIVARIAN REPUBLIC OF
VENEZUELA,

                               Defendant.


 PHARO GAIA FUND LTD.,               ,

                               Plaintiffs,

 v.

 THE BOLIVARIAN REPUBLIC OF
 VENEZUELA,

                               Defendant.




       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, dated

January 16, 2020, Defendant Bolivarian Republic of Venezuela (“the Republic”), by and through

its undersigned counsel, make a cross-motion to this Court before the Honorable Analisa Torres,

United States District Court for the Southern District of New York, 500 Pearl Street, New York,

New York, for an order staying this case pursuant to the Court’s inherent authority and

international comity, and for such further relief as the Court deems just, necessary, and proper.
          Case 1:18-cv-11940-AT Document 65 Filed 01/16/20 Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that, in accordance with the July 8, 2019 Scheduling

Order entered in these actions (19-cv-3123, ECF No. 26; 18-cv-11940, ECF No. 46), Plaintiffs’

opposition to the Republic’s cross-motion for a stay is to be filed by February 6, 2020, and the

Republic’s reply in support of its cross-motion for a stay is to be filed by February 27, 2020.

       The Republic respectfully requests to be heard on its cross-motion for a stay at a time

convenient to the Court.

Dated: January 16, 2020
       New York, New York
                                                Respectfully submitted,

                                                ARNOLD & PORTER
                                                   KAYE SCHOLER LLP


                                                By:
                                                      Kent A. Yalowitz
                                                      250 West 55th Street
                                                      New York, NY 10019
                                                      T: (212) 836-8000
                                                      F: (212) 836-8689
                                                      Kent.Yalowitz@arnoldporter.com

                                                      E. Whitney Debevoise
                                                      Stephen K. Wirth
                                                      601 Massachusetts Ave., NW
                                                      Washington, DC 20001
                                                      T: (202) 942-5000
                                                      F: (202) 942-5999
                                                      Whitney.Debevoise@arnoldporter.com
                                                      Stephen.Wirth@arnoldporter.com




                                                 2
